Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 12/24/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1 & 3-10 are currently pending. 

Response to Arguments
 With regard to 103 rejection:
Applicant has rolled Claim 2 into Claim 1 and argues (arguments of 12/24/2020 Page 6).  The claimed element of the anti-wrinkle ring 52 as described in the written description [0031-0032] is not taught by either references of Liu or Campana.  Applicant’s argument is not persuasive as Applicant does not claim features cited the following written description. 
[0031] the anti-wrinkle ring 52 is prepared using polyethylene terephthalate, and is fixed to the substrate 51 by gluing, so that the substrate 51 has a certain tension to avoid wrinkles. At the same time, the substrate 51 not covered by the anti-wrinkle ring 52 forms a breathable part 511 through which the air in the suction hole 111 flows out. 

[0032] When the substrate 51 is adhered to the main body 10, the hard wrinkle ring 52 protrudes from the outside, effectively preventing the phenomenon of abrasion and breakage of the substrate 51.

Applicant cites the element of an anti-wrinkle ring, but the term anti-wrinkle has no specific definition in the written description.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., features of a tensioned substrate (e.g. membrane) and a hard ring) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant does not invoke means plus function language regarding the anti-wrinkle ring and instead broadly cites a ring for securing a membrane with the term “anti-wrinkle” providing no distinct requirement other than the ring securing the substrate.  Examiner agrees if a tensioned substrate secured by adhesive and a hard ring are claimed the features, when claimed, would overcome the references.  The features argued at this time are not claimed.
 
Applicant’s arguments and amendments with regard to Claims 1 & 3-10 have been considered in light of the previous references.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 is improperly dependent from a cancelled base Claim 2.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements (See MPEP 608.01(n). For the purpose of furthering prosecution, Claim 3 will assumed to be dependent on base Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160106152; “Liu”) in view of Campana (US 20170266399; “Campana”).

Claim 1.   Liu discloses  a pneumatic sensor (Fig. 17:  pneumatic sensor 80 see annotated drawing below for cited elements) comprising a main body (Fig. 17: an overall housing 811), a trigger component (Fig. 17: plates 815-817) [0060], wherein the main body Fig. 17: an overall housing 811) is provided with an internal cavity (Fig. 17: cavity inside case of 811) and at least one suction hole (Fig. 17: central hole 8125) communicated with the internal cavity (Fig. 17: an overall housing 811) and the triggering component (Fig. 17:  conductive portion of casing 811 with movable plates 815-817) [0060] is mounted in the internal cavity (Fig. 17:  inside case of  811) and is triggered [0074 contact between 815 and 817] when the airflow is sucked from the suction hole (Fig. 17: central hole 8125) to outside [0074 the second electrode plate 817 forms a negative pressure (e.g. sucking pressure), and the other side of the electrode plate 817 keeps in balance with the outside pressure of the air switch 80. Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191].  

Liu does not explicitly disclose a waterproof and breathable membrane and the waterproof and breathable membrane is mounted in the main body and covers each of the at least one suction hole and the waterproof and breathable membrane comprises an anti-wrinkle ring and a substrate having waterproof and breathable property, the anti-wrinkle ring covers the edge of the substrate so that when the substrate is mounted in the main body, a middle part of the substrate which does not cover the anti-wrinkle ring covers each of the at least one suction hole, and forms a breathable part, and the breathable part is communicated with the suction hole through an air channel.

Campana teaches a pressure sensor in a ventilator shielded by a membrane in Fig. 2.  Campana further teaches a waterproof and breathable membrane (Fig. 2: membrane 27 & gasket 29) and the waterproof and breathable membrane (Fig. 2: breathable membrane 27 & gasket 29) [0147 The membrane 27 may be provided as a barrier and further may comprise a breathable, hydrophobic material] is mounted in the main body (Fig. 2: lumen 22) [0149 A membrane 27 is disposed between each of the openings 26 and a respective one of the first and second absolute pressure sensors 24 (pressure sensor 24 is located in lumen 22)] and covers (Fig. 2: depicts membrane 27 covering opening 26) each of the at least one suction hole (Fig. 2: opening 26) [0149 The membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and second absolute pressure sensors 24, 25 but to act as a barrier to obstruct or prevent the passage of liquids and debris] and  the waterproof and breathable membrane (Fig. 2: waterproof breathable membrane 27 & gasket 29) comprises an anti-wrinkle ring (Fig. 2: gasket 29) and a substrate (Fig. 2: waterproof breathable membrane 27) having waterproof and breathable property [0149 membrane waterproof and breathable], the anti-wrinkle ring (Fig. 2: gasket 29) covers the edge of the substrate (Fig. 2: gasket 29 covers the edges of waterproof breathable membrane 27)  so that when the substrate (Fig. 2: waterproof breathable membrane 27)  [0204] is mounted in the main body (22) (Fig. 2:  membrane substrate 27 covers opening 26 and sealed under gasket/ ring 29 to mainbody/lumen 22), a middle part of the substrate (Fig. 2: waterproof breathable membrane 27) which does not cover the anti-wrinkle ring (Fig. 2: gasket 29)  covers each of the at least one suction hole (Fig. 2: opening 26) (Fig. 2:  the middle of the membrane/substrate 27 extends over the opening 26), and forms a breathable part [0149], and the breathable part is communicated [0149 the membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and second absolute pressure sensors 24, 25 but to act as a barrier to obstruct or prevent the passage of liquids and debris, such as dust, sputum, vomit, saliva, etc., from passing through to interfere with the operation or readings of the first and second absolute pressure sensors 24, 25] with the suction hole (Fig. 2: opening 26) through an air channel (Fig. 2: open cavity in lumen 22 is an air channel).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic membrane with an anti-wrinkle ring covering a suction hole of an air channel  sensor on Liu’s suction hole for a sensor because a sealing arrangement of an adhesive substrate around the suction hole along with a breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].

    PNG
    media_image1.png
    754
    822
    media_image1.png
    Greyscale


Claim 3. Dependent on the pneumatic sensor according to claim 1 (interpreted).  Liu does not explicitly disclose the waterproof and breathable membrane further comprises an adhesive layer, the adhesive layer is provided on a surface of the substrate far away from the anti- wrinkle ring so that the substrate is adhered to the main body, and the adhesive layer is provided to avoid the breathable part of the substrate; and/or, the substrate has a thickness value in a range from 0.02 mm to 0.11 mm.

Campana teaches a pressure sensor in a ventilator shielded by a membrane in Fig. 2.  Campana further teaches the waterproof and breathable membrane (Fig. 2: membrane 27 & further comprises an adhesive layer (Fig. 13: adhesive membrane layer 127), the adhesive layer (Fig. 13: adhesive membrane layer 127) is provided on a surface [0202 an adhesive layer 127 surrounding the filter layer 126 for applying the membrane 108 to the interior surface of the flow conduit 101] of the substrate (Fig. 2: membrane 27)  far away from the anti- wrinkle ring (Fig. 2:  gasket 29) so that the substrate  (Fig. 2: membrane 27) is adhered to the main body (Fig. 2:  main body/lumen 22), and the adhesive layer is provided to avoid  [0202 an adhesive layer 127 surrounding the filter layer 126 for applying the membrane 108 to the interior surface of the flow conduit 101 (e.g. applied to the conduit avoiding the opening)] the breathable part of the substrate (Fig. 2:  membrane 27).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic material covering a suction hole of a sensor and an attachable outer adhesive substrate on Liu’s suction hole for a sensor because a sealing arrangement of an adhesive substrate around the suction hole along with a breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].

Claim 4. Dependent on the pneumatic sensor according to claim 1.  Liu further discloses a trigger component (Fig. 17: circuit board 8191, housing 811 & switch components 815-817) comprises a circuit board (8191), a first conductive member (817) [0070 top and sides of the casing 811 for a first conductive member that electrically connects to the trigger diaphragm  817], a second conductive member (815) and a trigger diaphragm (816) which are housed in the internal cavity (811 cavity), the first conductive member (817) and the second conductive member (815) are both electrically connected [0067 Thus, when the second electrode plate 815 vibrates, the distance between the first electrode plate 815 and the second 817 changes, such that the voltage is able to be changed] & [0074] to the circuit board (8191), the trigger diaphragm (816) is electrically connected to the first conductive2A000117P81 member (817) [0074]; when the airflow is sucked [0074] the trigger diaphragm (817) partially vibrates [0067] until being in contact with the second conductive member (815) to establish an electrical connection [0074], so that the first conductive member (817) is communicated with the second conductive member (815) through a circuit [0074 Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the a parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191].  

Liu does not explicitly disclose when the airflow is sucked from the at least one suction hole through the waterproof and breathable membrane to the outside.
 
Campana teaches in Fig. 2 a suction hole (Fig. 2: opening 26) where the airflow is sucked [0074 The negative chamber 87 communicates with the inner space of the second air flowing pipe 83 via the extending hole 8320. Thus, when air flows through the second air flowing pipe 83 quickly, a negative pressure is formed in the negative chamber 87. At this time, a side of the second electrode plate 817 forms a negative pressure, and the other side of the electrode plate 817 keeps in balance with the outside pressure of the air switch 80. Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of a parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed] through a waterproof and breathable membrane (Fig. 2: membrane 27 & gasket 29) and the waterproof and breathable membrane [0149 the membrane 27 may be coated with the breathable, hydrophobic material. The membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and to the outside [0147]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic material covering a suction hole of a flow sensor of a ventilation involving air suction on Liu’s suction hole for a sensor because the breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].

Claim 5. Dependent on the pneumatic sensor according to claim 4. Liu further discloses the trigger component (Fig. 17: 811 & 815-817) further comprises an annular insulating member (813 is an annular ring),the first conductive member (817) has a hollow tubular shape (817 is a cylindrical dish with walls 818), both ends of the first conductive member (817) [0074] abut against the circuit board (Fig. 17: 817 with walls 818 on the top buts against circuit board 8191) and the trigger diaphragm (816 abuts the bottom of 817), respectively, so that the inside of the first conductive member (817) encircles an air collecting space (Fig. 17: 817 is a cylindrical dish with an interior surrounded by the dish gasket 818), the insulating member (813) is provided between (Fig. 17:  insulating member 813 between 815 and 816) the second conductive member (815) and the trigger diaphragm (816) so that the second conductive member (815) is spaced apart (Fig. 17: 815 and 817 are separated from 816) from the trigger diaphragm (816), the hollow portion (Fig. 17 : 815 has an air conducting hole 8150) of the second conductive member (815) corresponding to the insulating member (813 has a matching air conducting hole 8163) is further provided with at least one air passing hole (8150 through 8163), and the air passing hole  (8150 through 8163), is communicated [0065 The first electrode plate 815 has a second central hole 8150 for allowing with the cavity (case 811) and the suction hole (8125).  

Claim 6. Dependent on the pneumatic sensor according to claim 5.  Liu further discloses in Fig. 18 the circuit board (8191) is further provided with at least one air inlet hole (83 inserts into air inlet hole), and the at least one air inlet hole (83 inserts into air inlet hole), is communicated [0065 for allowing the air flowing pipe 83 extending through, and a plurality of second apertures 8152 for ventilation. The second apertures 8152 are spaced apart from each other and equidistantly surround the second central hole 8150] with the air collecting space (87 chamber space with hole 8320 in conduit 83 providing communication with suction hole 8125 to the outside) and the outside [0074].  

Claim 7. Dependent on the pneumatic sensor according to claim 6.  Liu further discloses in Fig. 17 the sum of the venting areas (5) of the air passing holes (8152 five holes) is greater than the sum (2) of the venting areas of the air inlet holes (8127 two holes)[0062].  

Claim 8. Dependent on the pneumatic sensor according to claim 5. Liu further discloses in Fig. 17, the main body (Fig. 17: 811) comprises a top plate (812), a bottom plate (8114) and a connecting plate (8112) connecting the top plate (8110) and the bottom plate (8114), the top plate (812), the bottom plate (8114) and the connecting plate (8112)  encircle the internal cavity (inside volume of main body 811), the top plate (812) and the bottom plate (8114) clamp opposite surfaces (Fig. 17: 8114 clamps circuit  board 8191 and 812 is opposite side and clamping 815) the second conductive member (815) and the circuit board (8191), the connecting plate (8112) is spaced3A000117P81 apart  [Fig. 17:  816 separates 815 and 817] from the first conductive member (817) , and the top plate (812) is provided with the suction hole (8125).  

Claim 9. Dependent on the pneumatic sensor according to claim 8.  Liu further discloses in Fig. 18 an insulator (813) is further provided between [813 is a cylinder that sits between the connecting plate 812 and 817] the connecting plate (812) and the first conductive member (817) [0061].  

Claim 10.  Liu further discloses an electronic cigarette (Figs. 1-3 electronic cigarette 10) [0044], comprising the pneumatic sensor (Fig. 1, 80) according to claim 1. Liu additionally discloses the electronic cigarette (10) is configured for executing the corresponding command when sensing that the pneumatic sensor (80) is triggered [0082 air switch 80 senses airflow, and provides a control signal to the controlling circuit board 8191. The controlling circuit board 8191 controls the battery device 70 to powering on the atomizer device 50 and the light emitting device 812].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                    
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856